DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's “Request for Continued Examination under 37 CFR § 1.114 & Response to Final Office Action” filed on 14 September 2020 [hereinafter Response] has been entered, where:
	Claims 1, 2, 7, 8, 10, 11, 16, 19, and 20 are amended.
Claims 3-6 and 12-15 have been cancelled.
Claims 1, 2, 7-11 and 16-20 are pending.
Claims 1, 2, 7-11 and 16-20 are rejected.
Claim Rejections - 35 U.S.C. § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
4.	Claims 1, 2, 7, 10, 11, and 16-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tarighi et al., “Intelligent Adaptive Multi-Parameter Migration Model For Load Balancing Virtualized Cluster Of Servers” (2014) [hereinafter Tarighi].
Regarding claim 1, Tarighi teaches [a] method comprising:
receiving, by a processor, time series data comprising a monitored CPU utilization by an application executing in a data processing system, a received bandwidth utilization by the application, a transmitted bandwidth of the application, and a database utilization of the data processing system (Tarighi, left column of p. 771, “7. Conclusion & Future Work,” third & fourth full paragraphs, teaches involv[ing] multi factors (CPU, RAM, NET) to find critical servers. . . . These measurements are typically in a time series format containing time stamped records of CPU (that is, a monitored CPU utilization by an application executing in a data processing system), memory (that is, a database utilization of the data processing system), and I/O bandwidth (that is, an input/output bandwidth is a received bandwidth utilization by the allocation, a transmitted bandwidth of the application) consumptions of physical servers);
receiving a function, the function defining a leading indicator dependency that is desired to be determined (Tarighi, right column of p. 764, “IAMP Migration-Based Load Balancing Model,” first partial paragraph, teaches Neural Network receiving a function). Samples are gathered at the end of each time interval whose duration is determined by the algorithm frequency. Then, enpo analysis function operates over the neural network to approximate the weights of parameters. Parameters weight is applied for migration deciding algorithm. A server to become overloaded is assigned higher score (that is, defining a leading indicator dependency) and underloaded ones are placed at the bottom of the ranking list (that is, the function defining a leading indicator dependency that is desired to be determined); see also Tarighi, left column of p. 765, “4. Parameters Weighting Model”, first paragraph, teaches that the question is which parameter is more important (that is, a leading indicator dependency) than [the others] in each time slot) from the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and the database utilization at a time (see Tarighi left column of p. 771, “7. Conclusion & Future Work,” third & fourth full paragraphs);
generating, by applying the function to the time series data using the processor and a memory, a probe matrix, an entry in the probe matrix comprising a value of the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and the database utilization at a time (Tarighi, right column of p. 766, “4.3 IAMP Neural Network Calculations,” first paragraph, teaches [s]ample matrix                         
                            
                                
                                    S
                                
                                →
                            
                            
                                
                                    (
                                    t
                                    )
                                
                                
                                    
                                        
                                            4
                                            x
                                            K
                                        
                                    
                                     
                                
                            
                        
                    is the vector consisting of 𝐾 samples of each PMj parameters in time slot t(4):

    PNG
    media_image1.png
    131
    551
    media_image1.png
    Greyscale

generating, by applying the function to the time series data . . . , a probe matrix, an entry in the probe matrix comprising a value of the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and the database utilization at a time));
determining a weight matrix including a plurality of weights (Tarighi, right column of p. 766, “4.4 Parameter Weighting using ENPO algorithm,” first paragraph, teaches we introduce Error Number of Parameter Omission (ENPO) concept as a new method to indicate weights and parameters priorities. . . . Here, to identify the significance of each parameter on the factor response time, trained neural network is processed by enpo Analysis. This enables our model to recognize the most important factors affecting cluster response time in each time slot. IAMP creates weight vector by ANN and enpo function for time slot +τ, Eqs. (6) and (7) (that is, determining a weight matrix including a plurality of weights));
determining a weighted probe matrix, an entry in the weighted probe matrix comprising an entry in the probe matrix weighted by a corresponding entry in the weight matrix (Tarighi, right column of p. 767, “IAMP Sorting Algorithm,” first partial paragraph, teaches the weight vector is used to have weighted normalized migration matrix (13), (14).

    PNG
    media_image2.png
    262
    554
    media_image2.png
    Greyscale

determining a weighted probe matrix, an entry in the weighted probe matrix comprising an entry in the probe matrix weighted by a corresponding entry in the weight matrix));
inputting the time series data and the weighted probe matrix into a neural network (Tarighi, rights column of p. 765, “4.1 IAMP Neural Network Architecture,” second paragraph & Fig. 1 teaches:

    PNG
    media_image3.png
    351
    564
    media_image3.png
    Greyscale

where the [Intelligent and Adaptive Multi Parameter (IAMP)] neural network function 𝑓𝑛𝑛( ) was designed in order to establish relationships between percentage of CPU usage, Processor Clock Speed, memory utilization and capacity, Network bandwidth utilization, server’s NIC bandwidth and the response time as the output parameter. The characteristics of the IAMP neural network architecture are shown in Fig. 1; Tarighi, left column of p. 766, “4.1 IAMP Neural Network Architecture,” second full paragraph, teaches that [d]uring network training, the input layer receives input values, pass them on to the hidden nodes, which multiply the input by connection weights (that is, inputting the time series data and the weighted probe matrix into a neural network); Examiner points out that the inputting of a weighted probe matrix to a neural network is to input the matrix via the neural network structure such as that of Tarighi);
training the neural network using the time series data and weighted probe matrix to converge the plurality of weights in the weight matrix (Tarighi, right column of p. 766, “4.3 IAMP Neural Network Calculations, second paragraph, teaches that [t]raining of the IAMP neural function is a process of arriving at an optimum local weight space of the network (that is, training the neural network using the time series data and weighted probe matrix). Learning is achieved through back propagation without momentum (that is, back-propagation is to converge the plurality of weights in the weight matrix). Fast algorithm trainlm is used for training to reduce processing time); 
extracting the converged weight matrix from an output of the neural network (Tarighi, left column of p. 771, “7. Conclusion & Future Work,” third paragraph, teaches An MLP neural network with 3 input neurons and 1 neuron in the output layer (that is, an output) is developed to estimate parameter weights (that is, extracting the converged weight matrix from an output of the neural network)); and
determining leading indicator dependencies in the time series data based upon the converged weight matrix, a weight value in the converged matrix corresponding to a strength of a type of the time series data as a predictor of another type of time series data (Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” second paragraph, teaches an IAMP neural network function fnn( ) was designed . . . to establish relationships between percentage of CPU usage, Processor Clock Speed, memory utilization and capacity, Network bandwidth utilization, server’s NIC bandwidth and the response time as the output parameter (that is, determining leading indicator dependencies in the time series data based upon the converged weight matrix)).
With respect to a processor and memory, Examiner notes Tarighi teaches such features (see Tarighi, left column of p. 768, “5.1 Test-bed”, first paragraph, & Table 3).
Regarding claim 2, the Tarighi teaches all of the limitations of claim 1, as described above.
Tarighi teaches wherein determining the leading indicator dependencies in the time series data further comprises:
determining average weights on neurons of the neural network to identify the most active neurons (Tarighi, left column of p. 766, “4.2 Neural Network Pre-Processing”, second paragraph, teaches that [m]aster node collects samples from all forwarder nodes. After averaging samples (2) and (3), we have four vector of samples; with the averaged samples, Tarighi, right column of p. 766, “4.4 Parameter weighting using ENPO algorithm”, first paragraph, teaches IAMP creates weight vector by ANN and enpo function for time slot +τ (that is, with the sampling averaging and weight vector determination of Tarighi teaches the feature of determining average weights on neurons of the neural network to identify the most active neurons); the feature of neurons of the neural network is taught by Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” first paragraph, which teaches [e]ach network layer consists of a number of . . . neurons, which are connected to the next layer; Examiner points out that the phrase to identify the most active neurons is an intended purpose of “determining average weights”, and accordingly, not afforded patentable weight); and 
determining the most weighted rows of the probe matrix based upon the most active neurons (Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” first paragraph, teaches Each network layer consists of a number of elementary processing units or neurons, which are connected to the next layer. The local weights given to different links play a major role in processing. Before ANN is put into actual operation, the network weight and bias values are to be estimated. The transfer functions are designed to map an input layer to its output. IAMP applies a novel algorithm over the supervised back propagation multi-layer perceptron neural networks (BPMLPNN) [15]. The IAMP load balancer is trained to learn the relationship between cluster inputs and output parameters. Then, the trained network is processed by enpo function 𝜑enpo( ) to determining parameter’s weight for making migration decision. This enables us to recognize the most effective factors (CPU or RAM or NET) affecting cluster output (average response time)( that is, the most effective factors are the feature of determining the most weighted rows of the probe matrix based upon the most active neurons)).
Regarding claim 10, Tarighi teaches [a] computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices (Tarighi, left column of p. 768, “5.1 Test-bed,” first paragraph & Table 3, teaches a computer usable program product in which program instructions [are] stored on at least one of the one or more storage devices)), the stored program instructions comprising:
program instructions to receive, by a processor, time series data comprising a monitored CPU utilization by an application executing in a data processing system, a received bandwidth utilization by the application, a transmitted bandwidth of the application, and a database utilization of the data processing system (Tarighi, left column of p. 771, “7. Conclusion & Future Work,” third & fourth full paragraphs, teaches involv[ing] multi factors (CPU, RAM, NET) to find critical servers. . . . These measurements are typically in a time series format containing time stamped records of CPU (that is, a monitored CPU utilization by an application executing in a data processing system), memory (that is, a database utilization of the data processing system), and I/O bandwidth (that is, an input/output bandwidth is a received bandwidth utilization by the allocation, a transmitted bandwidth of the application) consumptions of physical servers);
program instructions to receive a function, the function defining a leading indicator dependency that is desired to be determined (Tarighi, right column of p. 764, “IAMP Migration-Based Load Balancing Model,” first partial paragraph, teaches Neural Network estimates the function that relates migration parameters and the cluster average response time (that is, receiving a function). Samples are gathered at the end of each time interval whose duration is determined by the algorithm frequency. Then, enpo analysis function operates over the neural network to approximate the weights of parameters. Parameters weight is applied for migration deciding algorithm. A server to become overloaded is assigned higher score (that is, defining a leading indicator dependency) and underloaded ones are placed at the bottom of the ranking list (that is, the function defining a leading indicator dependency that is desired to be determined); see also Tarighi, left column of p. 765, “4. Parameters Weighting Model”, first paragraph, teaches that the question is which parameter is more important (that is, a leading indicator dependency) than [the others] in each time slot) from among the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and the database utilization (see Tarighi left column of p. 771, “7. Conclusion & Future Work,” third & fourth full paragraphs);
program instructions to, generate, by applying the function to the time series data using the processor and a memory, a probe matrix, an entry in the probe matrix comprising a value of the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and the database utilization at a time (Tarighi, right column of p. 766, “4.3 IAMP Neural Network Calculations,” first paragraph, teaches [s]ample matrix                         
                            
                                
                                    S
                                
                                →
                            
                            
                                
                                    (
                                    t
                                    )
                                
                                
                                    
                                        
                                            4
                                            x
                                            K
                                        
                                    
                                     
                                
                            
                        
                    is the vector consisting of 𝐾 samples of each PMj parameters in time slot t(4):

    PNG
    media_image1.png
    131
    551
    media_image1.png
    Greyscale

(that is, generating, by applying the function to the time series data . . . , a probe matrix, an entry in the probe matrix comprising a value of the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and the database utilization at a time));
determining a weight matrix including a plurality of weights(Tarighi, right column of p. 766, “4.4 Parameter Weighting using ENPO algorithm,” first paragraph, teaches we introduce Error Number of Parameter Omission (ENPO) concept as a new method to indicate weights and parameters priorities. . . . Here, to identify the significance of each parameter on the factor response time, trained neural network is processed by enpo Analysis. This enables our model to recognize the most important enpo function for time slot +τ, Eqs. (6) and (7) (that is, determining a weight matrix including a plurality of weights));
program instructions to determine a weighted probe matrix based upon the probe matrix and the weighted matrix, the entry in the weighted probe matrix comprising an entry in the probe matrix weighted by a corresponding entry in the weight matrix (Tarighi, right column of p. 767, “IAMP Sorting Algorithm,” first partial paragraph, teaches the weight vector is used to have weighted normalized migration matrix (13), (14).

    PNG
    media_image2.png
    262
    554
    media_image2.png
    Greyscale

(that is, determining a weighted probe matrix, an entry in the weighted probe matrix comprising an entry in the probe matrix weighted by a corresponding entry in the weight matrix));
program instructions to input the time series data and the weighted probe matrix into a neural network (Tarighi, rights column of p. 765, “4.1 IAMP Neural Network Architecture,” second paragraph & Fig. 1 teaches:

    PNG
    media_image3.png
    351
    564
    media_image3.png
    Greyscale

where the [Intelligent and Adaptive Multi Parameter (IAMP)] neural network function 𝑓𝑛𝑛( ) was designed in order to establish relationships between percentage of CPU usage, Processor Clock Speed, memory utilization and capacity, Network bandwidth utilization, server’s NIC bandwidth and the response time as the output parameter. The characteristics of the IAMP neural network architecture are shown in Fig. 1; Tarighi, left column of p. 766, “4.1 IAMP Neural Network Architecture,” second full paragraph, teaches that [d]uring network training, the input layer receives input values, pass them on to the hidden nodes, which multiply the input by connection weights (that is, inputting the time series data and the weighted probe matrix into a neural network); Examiner points out that the inputting of a weighted probe matrix to a neural network is to input the matrix via the neural network structure such as that of Tarighi);
program instructions to train the neural network using the time series data and weighted probe matrix to converge the plurality of weights in the weight matrix (Tarighi, right column of p. 766, “4.3 IAMP Neural Network Calculations, second paragraph, teaches that [t]raining of the IAMP neural function is a process of arriving at an optimum local weight space of the network (that is, training the neural network using the time series data and weighted probe matrix). Learning is achieved through back propagation without momentum (that is, back-propagation is to converge the plurality of weights in the weight matrix). Fast algorithm trainlm is used for training to reduce processing time); 
program instructions to extract the converged weight matrix from an output of the neural network (Tarighi, left column of p. 771, “7. Conclusion & Future Work,” third paragraph, teaches An MLP neural network with 3 input neurons and 1 neuron in the output layer (that is, an output) is developed to estimate parameter weights (that is, extracting the converged weight matrix from an output of the neural network)); and
program instructions to determine leading indicator dependencies in the time series data based upon the converged weight matrix, a weight value in the converged matrix corresponding to a strength of a type of the time series data as a predictor of another type of time series data (Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” second paragraph, teaches an IAMP neural network function fnn( ) was designed . . . to establish relationships between percentage of CPU usage, Processor Clock Speed, memory utilization and capacity, Network bandwidth utilization, server’s NIC bandwidth and the response time as the output parameter (that is, determining leading indicator dependencies in the time series data based upon the converged weight matrix)).
With respect to a processor and memory, Examiner notes Tarighi teaches such features (see Tarighi, left column of p. 768, “5.1 Test-bed”, first paragraph, & Table 3).
Regarding claim 11, Tarighi teaches all of the limitations of claim 10, as described above.
Tarighi teaches wherein the program instructions to determine the leading indicator dependencies in the time series data further comprises:
 to determine average weights on neurons of the neural network to identify the most active neurons (Tarighi, left column of p. 766, “4.2 Neural Network Pre-Processing”, second paragraph, teaches that [m]aster node collects samples from all forwarder nodes. After averaging samples (2) and (3), we have four vector of samples; with the averaged samples, Tarighi, right column of p. 766, “4.4 Parameter weighting using ENPO algorithm”, first paragraph, teaches IAMP creates weight vector by ANN and enpo function for time slot +τ (that is, with the sampling averaging and weight vector determination of Tarighi teaches the feature of determining average weights on neurons of the neural network to identify the most active neurons); the feature of neurons of the neural network is taught by Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” first paragraph, which teaches [e]ach network layer consists of a number of . . . neurons, which are connected to the next layer; Examiner points out that the phrase to identify the most active neurons is an intended purpose of “determining average weights”, and accordingly, not afforded patentable weight); and 
program instructions to determine the most weighted rows of the probe matrix based upon the most active neurons (Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” first paragraph, teaches Each network layer consists of a number of elementary processing units or neurons, which are connected to the next layer. The local weights given to different links play a major role in processing. Before ANN is put into actual operation, the network weight and bias values are to be estimated. The transfer functions are designed to map an input layer to its output. IAMP applies a novel algorithm over the supervised back propagation multi-layer perceptron enpo function 𝜑enpo( ) to determining parameter’s weight for making migration decision. This enables us to recognize the most effective factors (CPU or RAM or NET) affecting cluster output (average response time)( that is, the most effective factors are the feature of determining the most weighted rows of the probe matrix based upon the most active neurons)).
Regarding claim 17, Tarighi teaches all of the limitations of claim 10, as described above.
Tarighi teaches wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system (Tarighi, left column of p. 768, “Model evaluation-a case study,” first paragraph, teaches implement[ing] a virtualized cluster server. Each server is connected with a high-speed 10 GB/s LAN network (that is, through the network of Tarighi, the computer usable code is transferred over a network from a remote data processing system). Depending on VM’s applications, different SLAs in form of desired service response time have been defined; Tarighi, left column of p. 768, “5.1 Test-bed,” first column, teaches a SAN storage is configured for the cluster to allow system to migrate a SCSI disk by reconnecting to the disk on the destination (that is, the computer usable code is stored ina computer readable storage device in a data processing system)).
Regarding claim 18, Tarighi teaches all of the limitations of claim 10, as described above.
Tarighi teaches wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Tarighi, left column of p. 764, “3. IAMP Migration-Based Load Balancing Model,” first paragraph, teaches that we model migration-based resource allocation problem within a datacenter that runs different type of application workloads, demands and SLA requirements. Nodes of cluster are heterogonous. Operating system, applications and data are accessed by storage networking technologies SAN systems (that is, the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system)).
Regarding claim 19, Tarighi teaches [a] computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories (Tarighi, left column of p. 768, “5.1 Test-bed,” first paragraph & Table 3, teaches a computer usable program product in which program instructions [are] stored on at least one of the one or more storage devices)), the stored program instructions comprising:
 to receive, by a processor, time series data comprising a monitored CPU utilization by an application executing in a data processing system, a received bandwidth utilization by the application, a transmitted bandwidth of the application, and a database utilization of the data processing system (Tarighi, left column of p. 771, “7. Conclusion & Future Work,” third & fourth full paragraphs, teaches involv[ing] multi factors (CPU, RAM, NET) to find critical servers. . . . These measurements are typically in a time series format containing time stamped records of CPU (that is, a monitored CPU utilization by an application executing in a data processing system), memory (that is, a database utilization of the data processing system), and I/O bandwidth (that is, an input/output bandwidth is a received bandwidth utilization by the allocation, a transmitted bandwidth of the application) consumptions of physical servers);
program instructions to receive a function, the function defining a leading indicator dependency that is desired to be determined (Tarighi, right column of p. 764, “IAMP Migration-Based Load Balancing Model,” first partial paragraph, teaches Neural Network estimates the function that relates migration parameters and the cluster average response time (that is, receiving a function). Samples are gathered at the end of each time interval whose duration is determined by the algorithm frequency. Then, enpo analysis function operates over the neural network to approximate the weights of parameters. Parameters weight is applied for migration deciding algorithm. A server to become overloaded is assigned higher score (that is, defining a leading indicator dependency) and underloaded ones are placed at the bottom of the ranking list (that is, the function defining a leading indicator dependency that is desired to be determined); see also Tarighi, left column of p. 765, “4. Parameters Weighting Model”, first paragraph, teaches that the question is which parameter is more important (that is, a leading indicator dependency) than [the others] in each time slot) from among the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and the database utilization (see Tarighi left column of p. 771, “7. Conclusion & Future Work,” third & fourth full paragraphs);
program instructions to generate, by applying the function to the time series data using the processor and a memory, a probe matrix, an entry in the probe matrix comprising a value of the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and the database utilization at a time (Tarighi, right column of p. 766, “4.3 IAMP Neural Network Calculations,” first paragraph, teaches [s]ample matrix                         
                            
                                
                                    S
                                
                                →
                            
                            
                                
                                    (
                                    t
                                    )
                                
                                
                                    
                                        
                                            4
                                            x
                                            K
                                        
                                    
                                     
                                
                            
                        
                    is the vector consisting of 𝐾 samples of each PMj parameters in time slot t(4):

    PNG
    media_image1.png
    131
    551
    media_image1.png
    Greyscale

(that is, generating, by applying the function to the time series data . . . , a probe matrix, an entry in the probe matrix comprising a value of the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and the database utilization at a time));
determining a weight matrix including a plurality of weights (Tarighi, right column of p. 766, “4.4 Parameter Weighting using ENPO algorithm,” first paragraph, teaches we introduce Error Number of Parameter Omission (ENPO) concept as a new method to indicate weights and parameters priorities. . . . Here, to identify the enpo Analysis. This enables our model to recognize the most important factors affecting cluster response time in each time slot. IAMP creates weight vector by ANN and enpo function for time slot +τ, Eqs. (6) and (7) (that is, determining a weight matrix including a plurality of weights));
program instructions to determine a weighted probe matrix, an entry in the weighted probe matrix comprising the entry in the probe matrix weighted by a corresponding entry in the weight matrix (Tarighi, right column of p. 767, “IAMP Sorting Algorithm,” first partial paragraph, teaches the weight vector is used to have weighted normalized migration matrix (13), (14).

    PNG
    media_image2.png
    262
    554
    media_image2.png
    Greyscale

(that is, determining a weighted probe matrix, an entry in the weighted probe matrix comprising an entry in the probe matrix weighted by a corresponding entry in the weight matrix));
program instructions to input the time series data and the weighted probe matrix into a neural network (Tarighi, rights column of p. 765, “4.1 IAMP Neural Network Architecture,” second paragraph & Fig. 1 teaches:

    PNG
    media_image3.png
    351
    564
    media_image3.png
    Greyscale

where the [Intelligent and Adaptive Multi Parameter (IAMP)] neural network function 𝑓𝑛𝑛( ) was designed in order to establish relationships between percentage of CPU usage, Processor Clock Speed, memory utilization and capacity, Network bandwidth utilization, server’s NIC bandwidth and the response time as the output parameter. The characteristics of the IAMP neural network architecture are shown in Fig. 1; Tarighi, left column of p. 766, “4.1 IAMP Neural Network Architecture,” second full paragraph, teaches that [d]uring network training, the input layer receives input values, pass them on to the hidden nodes, which multiply the input by connection weights (that is, inputting the time series data and the weighted probe matrix into a neural network); Examiner points out that the inputting of a weighted probe matrix to a neural network is to input the matrix via the neural network structure such as that of Tarighi);
program instructions to train the neural network using the time series data and weighted probe matrix to converge the plurality of weights in the weight matrix (Tarighi, right column of p. 766, “4.3 IAMP Neural Network Calculations, second paragraph, teaches that [t]raining of the IAMP neural function is a process of arriving at an optimum local weight space of the network (that is, training the neural network using the time series data and weighted probe matrix). Learning is achieved through back propagation without momentum (that is, back-propagation is to converge the plurality of weights in the weight matrix). Fast algorithm trainlm is used for training to reduce processing time); 
program instructions to extract the converged weight matrix from an output of the neural network (Tarighi, left column of p. 771, “7. Conclusion & Future Work,” third paragraph, teaches An MLP neural network with 3 input neurons and 1 neuron in the output layer (that is, an output) is developed to estimate parameter weights (that is, extracting the converged weight matrix from an output of the neural network)); and 
program instructions to determine leading indicator dependencies in the time series data based upon the converged weight matrix, a weight value in the converged matrix corresponding to a strength of a type of the time series data as a predictor of another type of time series data (Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” second paragraph, teaches an IAMP neural network function fnn( ) was designed . . . to establish relationships between percentage of CPU usage, Processor Clock Speed, memory utilization and capacity, Network bandwidth utilization, server’s NIC bandwidth and the response time as the output parameter (that is, determining leading indicator dependencies in the time series data based upon the converged weight matrix)).
With respect to a processor and memory, Examiner notes Tarighi teaches such features (see Tarighi, left column of p. 768, “5.1 Test-bed”, first paragraph, & Table 3).
Regarding claim 20, Tarighi teaches all of the limitations of claim 19, as described above.
Tarighi teaches wherein the program instructions to determine the dependencies in the time series data further comprises:
 to determine average weights on neurons of the neural network to identify the most active neurons (Tarighi, left column of p. 766, “4.2 Neural Network Pre-Processing”, second paragraph, teaches that [m]aster node collects samples from all forwarder nodes. After averaging samples (2) and (3), we have four vector of samples; with the averaged samples, Tarighi, right column of p. 766, “4.4 Parameter weighting using ENPO algorithm”, first paragraph, teaches IAMP creates weight vector by ANN and enpo function for time slot +τ (that is, with the sampling averaging and weight vector determination of Tarighi teaches the feature of determining average weights on neurons of the neural network to identify the most active neurons); the feature of neurons of the neural network is taught by Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” first paragraph, which teaches [e]ach network layer consists of a number of . . . neurons, which are connected to the next layer; Examiner points out that the phrase to identify the most active neurons is an intended purpose of “determining average weights”, and accordingly, not afforded patentable weight); and 
program instructions to determine the most weighted rows of the probe matrix based upon the most active neurons (Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” first paragraph, teaches Each network layer consists of a number of elementary processing units or neurons, which are connected to the next layer. The local weights given to different links play a major role in processing. Before ANN is put into actual operation, the network weight and bias values are to be estimated. The transfer functions are designed to map an input layer to its output. IAMP applies a novel algorithm over the supervised back propagation multi-layer perceptron enpo function 𝜑enpo( ) to determining parameter’s weight for making migration decision. This enables us to recognize the most effective factors (CPU or RAM or NET) affecting cluster output (average response time)( that is, the most effective factors are the feature of determining the most weighted rows of the probe matrix based upon the most active neurons)).
Regarding claims 7 and 16, Tarighi teaches all of the limitations of claims 1 and 10, respectively, as described above.
Tarighi teaches monitoring the application and the data processing system to determine the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and the database utilization. (Tarighi, Abstract, teaches indicate that IAMP management framework reacts more quickly and eliminates hot spots because of its full dynamic monitoring algorithm (that is, monitoring the application and the data processing system); see also Tarighi left column of p. 771, “7. Conclusion & Future Work,” third & fourth full paragraphs).
Claim Rejections - 35 U.S.C. § 103
5.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	The factual inquiries for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
7.	Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Tarighi et al., “Intelligent Adaptive Multi-Parameter Migration Model For Load Balancing Virtualized Cluster Of Servers” (2014) [hereinafter Tarighi] and further in view of US Published Application 20130091105 to Bhave et al. [hereinafter Bhave].
Regarding claim 8, Tarighi teaches all of the limitations of claim 1, as described above.
Tarighi teaches the feature of SAN storage that is configured for the cluster to allow a system to migrate a SCSI disk, Tarighi does not explicitly teach -
wherein the database utilization further comprises at least one of a database processor utilization, database memory utilization, database transmitted bandwidth utilization, database received bandwidth utilization, database read latency, and database write latency.
But Bhave teaches wherein the database utilization further comprises at least one of a database processor utilization, database memory utilization, database transmitted bandwidth utilization, database received bandwidth utilization, database read latency, and database write latency (Bhave ¶ 0154 teaches complex situations arise where trouble shooting of the performance metric data is needed to solve a problem. An example would be where a host is running multiple virtual machines and one of them has slowed down considerably or stopped responding and the reason why needs to be determined. In such a case, a set of nested queries such as those given below can be used to determine the source of the problem. vm[@readlatency rx b [U20-U1000]{5}/h[@readlatency rx b [U20- U1000]{5}/vm[@ readiop rx b [U1000-U2000]{5}] (that is “readlatency” pertaining to database read latency)).
Tarighi and Bhave are from the same or similar field of endeavor. Tarighi teaches a resource manager for virtualized data centers and clusters using an Artificial Neural Network (ANN)-based weighting analysis where the weight of parameters is recalculated and non-important ones will be attenuated in ranking process. Bhave teaches the collecting, storing, and processing of performance metric data. Thus, it Tarighi pertaining to parameter weighting analysis with the performance metric data collecting, storing, and processing of Bhave.
The motivation for doing so is to be able to gather, organize, and store large amounts of performance data and rapidly search it to evaluate management issues. (Bhave ¶ 0001).
8.	Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Tarighi et al., “Intelligent Adaptive Multi-Parameter Migration Model For Load Balancing Virtualized Cluster Of Servers” (2014) [hereinafter Tarighi] in view of Ordóñez et al., “Deep Convolutional and LSTM Recurrent Neural Networks for Multimodal Wearable Activity Recognition,” Sensors (2016) [hereinafter Ordóñez].
Regarding claim 9, Tarighi teaches all of the limitations of claim 1, as described above. 
Though Tarighi teaches the feature of a neural network where each layer consists of neurons where local weights are given to different links (see Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” first paragraph), Tarighi does not explicitly teach wherein the neural network includes a recurrent neural network (RNN).
But Ordóñez teaches -
wherein the neural network includes a recurrent neural network (RNN) (Ordóñez at p. 3, Section 2.1, last full paragraph, teaches [R]ecurrent neural networks .
Tarighi and Ordóñez are from the same or similar field of endeavor. Tarighi teaches a resource manager for virtualized data centers and clusters using an Artificial Neural Network (ANN)-based weighting analysis where the weight of parameters is recalculated and non-important ones will be attenuated in ranking process. Ordóñez teaches use of a recurrent neural network for modeling a time series (such as a sensor signal), it is necessary to in which the activation of a neuron is fed back to itself with a weight and a unit time delay. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to combine the teachings of Tarighi pertaining to parameter weighting analysis with the recurrent neural network of Ordóñez.
The motivation for doing so is the success of recurrent neural networks for time series domains to be used in activity recognition based on convolutional and LSTM recurrent units. (Ordóñez, Abstract).
Response to Arguments
9.	 Applicant’s arguments with respect to the claims have been fully considered. Examiner responds below.
10.	Applicant argues that the “combination of the combination of the references cited by Examiner does not teach or suggest each and every element of the claimed invention. Therefore, a prima facie case of obviousness is not established. In particular, regardless of what the references allegedly teach or suggest, the combination is deficient in teaching or suggesting the amended features of claim 1 presented herein.” (Response at p. 10).
	Applicant argues with respect to the prior art references of Ordóñez, Carroll, and Aman, inter alia, that “the network flow information analyzed does not include monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and the database utilization at a time. Further, the disclosures of Carroll, as cited by Examiner, do not compensate for the deficiencies of Ordóñez. The disclosures of Aman, as cited by Examiner, do not compensate for the deficiencies of Ordonez or Carroll. Thus, without more, nether Carroll nor Aman can properly be interpreted as teaching or suggesting generating, by applying the function to the time series data using the processor and a memory, a probe matrix, an entry in the probe matrix comprising a value of the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and the database utilization at a time, as in claim 1, either.” (Response at p. 11).
Examiner agrees that the references do not teach or suggest the amended features, as amended by the Applicant, of the instant claims. Examiner submits that Tarighi is cited as teaching the features of the instant claims, as set out in detail in the rejections above.
Conclusion 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Published Application 20160359705 to Parandehgheibi et al.) teaches network can capture traffic data for flows passing through the network using a sensor network that provides multiple perspectives for the traffic.
12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2122

/BABOUCARR FAAL/Primary Examiner, Art Unit 2184